DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Amand (U.S. Pat. 4,779,768).
Regarding claim 1, St. Amand discloses a disposable volumetric dispensing pipette (see the pipette (12) in Figs. 1-5) made from a polymer (col. 3, lines 37-39) comprising a hollow tubular body (14) with two openings (the openings (20) and the opening in the upper end (18)), three bulbs (22, 24, 28), two of them (see bulbs (22,24)) comprising an anti-backflow compartment having an upper edge being equal to or lower than the position of the top opening in height (the bottom of bulbs 22 and 24 are lower than channels 30 and 18) ; wherein the first bulb interconnects with the top opening via a first channel (see channel (30) having two halves, one half of channel (30) connecting to bulb (22) and the other connecting to bulb (24)), the second bulb interconnects to the first bulb with a second channel (see the other half of channel (30), both channels being sequentially connected), and the third bulb (28) interconnects to the first bulb directly via a third channel (32), or indirectly through the second bulb (24) and the second channel (30) sequentially. 
In addition the channels of the pipette disclosed by St. Amand can also be interpreted as follows: channel (30) acts as the first channel, channels (32b and 32c) correspond to the second channel, and channel (32a) correspond to the third channel.
Regarding claim 2, St. Amands discloses that the position where the second channel connects with the first bulb is higher than that of the upper edge when the second bulb interconnects with the first bulb via the second channel.  (seen in Fig. 2)
Regarding claim 3, St. Amands discloses that the position where the second channel connects with the first channel is higher than that of the upper edge when the second bulb interconnects with the first bulb via the second channel and the first channel sequentially.
Regarding claim 4, St. Amands discloses that the third bulb (28) interconnects with the first bulb via the third channel (32 at 32b) and the second channel sequentially, and the third bulb (28) interconnects with the second bulb (24) via the third channel (at 32c) and the other end of the second channel sequentially.
Regarding claim 5, St. Amands discloses that the position (32a) where the third channel (32) connects with one of the first bulb and the first channel is higher than that of the upper edge.
Regarding claim 6, St. Amands discloses that the third bulb (28) is configured between the first bulb (22) and the second bulb (24) and interconnects with the second bulb via the other end of the second channel when the third bulb interconnects with the first bulb via the third channel and the second channel sequentially.  (seen in Fig. 2)
Regarding claim 8, St. Amands discloses that the tubular body is plastic. (col. 3, lines 37-39)
Regarding claims 9 and 10, St. Amands discloses that the pipette comprises a fin (26) that connects all three bulbs and channels, thus locating them at the same plane.
Regarding claim 11, St. Amand discloses that the first bulb (22) interconnects with the top opening via the laterally configured first channel (30), the second channel (32c) is bent-shaped, the second bulb (24) connects with the upper edge of the first bulb via the second channel, the third bulb (28) connects with the bent portion of the second channel via the third channel (32a) and then interconnects with first bulb and the second bulb individually, and the upper edge of the anti-backflow compartment is equal to or lower than the position of the top opening in height.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 requires the capacity of the first bulb is equal to or larger than that of the hollow tubular body, the capacity of the second bulb is smaller than that of the hollow tubular body, and the capacity of the third bulb is equal to or larger than that of the hollow tubular body.
St. Amand discloses that the first and second bulb are of the same volume and does not specify the volume of the third bulb.  It would not have been obvious to modify the volumes of the bulbs without hindsight analysis.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754